ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of one count of assault in the first degree, in violation of Section 558.011 RSMo (2000), one count of armed criminal action, in violation of Section 571.015 RSMo (2000), one count of unlawful use of a weapon, in violation of Section 571.030 RSMo (2000), and one count of robbery in the first degree, in violation of Section 569.020 RSMo (2000). The trial court sentenced defendant to twenty years imprisonment on the assault count and ten years imprisonment on the armed criminal action count, to be served consecutively. It further sentenced defendant to five years on the unlawful use of the weapon count and twenty years on the robbery count, to be served concurrently with each other and concurrently with the sentences on the assault and armed criminal action counts.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).